39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elijah Howard PRINGLE, Petitioner Appellant,v.Lloyd L. WATERS;  Attorney General of the State of Maryland,Respondents Appellees.
No. 94-6775.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 18, 1994Decided:  November 14, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CA-93-2056-HNM)
Elijah Howard Pringle, Appellant Pro Se.
D.Md.
DISMISSED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Pringle v. Waters, No. CA-93-2056-HNM (D. Md. June 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED